Motion Granted; Order filed January 22, 2015.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00406-CR
                                ____________

                    FOREST PENTON JUNIOR, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 185th District Court
                            Harris County, Texas
                       Trial Court Cause No. 1384434


                                    ORDER

      Appellant is represented by appointed counsel, Sarah V. Wood. Appellant’s
brief was originally due October 31, 2014. We granted two extensions of time to
file appellants brief until January 20, 2015. When we granted the second extension,
we noted that no further extensions would be granted absent exceptional
circumstances. No brief was filed. On January 20, 2015, counsel filed a further
request for an extension of time to file appellant’s brief. We grant the request for
extension and issue the following order.

      Accordingly, we order Sarah V. Wood to file a brief with the clerk of this
court on or before February 20, 2015. If counsel does not timely file appellant’s
brief as ordered, the court will issue an order abating the appeal and directing the
trial court to conduct a hearing to determine the reason for the failure to file the
brief and the consideration of sanctions, appointment of new counsel, or other
appropriate relief.



                                  PER CURIAM